Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 01/11/2021, wherein claim 1 has been amended, and new claim 21 has been added.
	Any rejection from the previous office action, which is not restated herein, is withdrawn.
Note: Applicant's elect compound TCH-165 (see structure below) as compound of formula I, in the reply filed on 05/08/2019. 
    PNG
    media_image1.png
    125
    357
    media_image1.png
    Greyscale



Claims 1, 2, 3, 5, 7-8, 10-13, 20, 21 are examined herein on the merits so far as they read on the elected species. 


                 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:


Claims 1, 2, 3, 5, 7, 10-13, 20, 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method of treating a specific sarcoma comprising administering a specific compound of formula I as in instant claim 1, does not reasonably provide enablement for treating a sarcoma by administering any compound of formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating a sarcoma by administering compounds of formula I. The nature of the invention  comprising administering any compound of formula I.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass treatment of a sarcoma by administering compound of formula I. What's more, the scope of the compounds claimed to be useful for the treatment of sarcoma is extremely broad. There are countless possible compounds of formula I for the treatment claimed with wide variety of R1, R2, R4 groups etc.
(3). Guidance of the Specification: (4). Working Examples:
The guidance given by the specification as to how one would administer the claimed compounds to a subject in order to treat a sarcoma is Iimited. 
Instant specification provides in vitro data for particular types of cancers employing two compounds TCH-013, TCH-0165. See Table 1, pages 33-34. Other than that no other data is provided for treating a sarcoma employing any compound of formula I as in instant claims.
(5). State of the Art: (6). Predictability of the Art:
The instant claims include a method for treating a sarcoma comprising administering a compound of formula I or a salt thereof.
While the state of the art is relatively high with regard to treating specific sarcoma employing a specific compound, the state of the art with regard to treating a sarcoma employing any compound of formula I or a salt thereof as in instant claim 1 generally is underdeveloped. 
In re Fisher, 427 F.2d 833, 839 (1970). Cancers are especially unpredictable due to their complex nature. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs). Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable. 
Further, instant compounds of formula I in claim 1 cover a wide variety of compounds for which no data is provided. For example, aryl group can be benzene, naphthalene, thiophene, pyridine, triazole etc.; R4 can be hydrogen, acyl, aminoalkyl etc. Given the fact that chemical compounds that are not similar in structure have different physical, chemical, biological and physiological properties or activities, the instant In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. No reasonable assurance has been made that the instant compounds as an entire class have the required activities needed to practice the invention, e.g. to treat a sarcoma.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds commensurate in scope with instant claims.
 (7). The Quantity of Experimentation Necessary: 
In order to practice the claimed invention, one of skill in the art would have to first envision a compound, pharmaceutical carrier, a dosage for each compound, the duration of treatment, route of treatment, etc. and, an appropriate animal model system for one of the claimed compounds. One would then need to test the compound in the model system to determine whether or not the compound is effective for treating a sarcoma. If undue, unpredictable experimentation to practice the claimed invention to treat a sarcoma in an animal by administration of compounds of formula I. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and ''[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.'' 
Therefore, a method for treating a sarcoma by administering the various compounds as in instant claims is not considered to be enabled by the instant specification commensurate in scope.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
It is pointed out that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. No reasonable assurance has 
Therefore, a method for treating a sarcoma by administering the various compounds as in instant claims is not considered to be enabled by the instant specification commensurate in scope.
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Page 8
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7, 8, 10, 11-13, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tepe et al. (US 20090156830, PTO-892 of record), in view of Bersani et al. (EUROPEAN JOURNAL OF CANCER, 2008, pages 876-884, PTO-892), and further in view of Azevedo et al. (Journal of Medicinal Chemistry (2013), 56(14), 5974-5978, PTO-892 of record).
	Tepe et al. teaches a method of treating cancer comprising administering compounds of formula I such as compound TCH-013 (which are similar to instant compounds). See claims 1, 17. Exemplary cancers are those of the brain and kidney; hormone-dependent cancers including breast, prostate, testicular, and ovarian cancers; lymphomas, leukemias, solid tumors. See para [0088]. It is taught that compound TCH-013 was found to be effective as a single agent in multiple myeloma (MM cells). See para [0142]. It is taught that the subject can be any animal such as a human patient, livestock or domestic pet. See para [0082]. Tepe et al. teaches that a growing body of evidence provides a significant role of NF-kappaβ for the onset of autoimmune and different types of cancer, and NF-kappaβ is drug target for the adjuvant therapy of these diseases. See para [0002]. The compounds therein are inhibitors of the NF-kB pathway. See para [0045]. It is taught that bortezomib 20S proteasome inhibitor that reduced NF-kappaB mediated gene transcription, was validated in the clinic for treating cancer patients with refractory or relapsed multiple myeloma. See para [0062].

Tepe et al. does not explicitly teach administration of instant compound TCH-165 instant elected species, compound as in instant claim 8 to a human to treat sarcoma (malignant tumor) such as histiocytic sarcoma or osteosarcoma.
Tepe et al. does not explicitly teach administration of instant elected species, compound as in instant claim 8 to treat cancer such as sarcoma in a dog.
Bersani et al. teaches that proteasome inhibitor bortezomib decreased tumor growth and impaired cells viability, proliferation and angiogenesis in a xenograft model of rhabdomyosarcoma (RMS). See abstract. It is taught that “bortezomib can promote apoptosis in tumour cells through multiple mechanisms, including stabilisation of pro-apoptotic  proteins  and  cyclin-dependent  kinase  inhibitors,  induction  of  G2/M  cell  cycle  arrest,  activation  of  the stress response and inhibition of the NF-κB signalling path-way”. See page 876, under Introduction.
Azevedo et al. teaches that proteasome has emerged as a clinical target for the chemotherapeutic treatment certain cancers and bortezomib a proteasome inhibitor is approved for multiple myeloma and relapsing mantle cell lymphoma. See page 5974, left hand column, under Introduction. However, patients develop resistance to competitive-type proteasome inhibitors such as bortezomib. Azevedo et al. teaches feasibility of using noncompetitive proteasome inhibitors as alternatives to competitive inhibitors for treatment of multiple myeloma. See abstract. It is taught that TCH-013 is a noncompetitive proteasome inhibitor and in vivo models of multiple myeloma using TCH-013 have been Table 4, compound 46 which is same as instant compound in claim 8 (elected species, TCH-165). It is taught that the more potent proteasome inhibitor 46 exhibited excellent cytotoxicity in the THP-1 wild-type and mutant cell lines, and similar to parent agent TCH-013 taught by Tepe et al.; compound 46 was able to overcome resistance to competitive inhibitors in the bortezomib resistant cell line BTZ500. See page 5977, Table 5, left hand column-right hand column.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound as in instant claim 8 (TCH-165)  to a patient suffering from a sarcoma such as rhabdomyosarcoma because 1) Bersani et al. teaches that proteasome inhibitor bortezomib decreased tumor growth and impaired cells viability, proliferation and angiogenesis in a xenograft model of rhabdomyosarcoma (RMS), 2) Azevedo et al. teaches that potent proteasome inhibitor 46 instant compound in claim 8 (elected species) exhibited excellent cytotoxicity in the THP-1 wild-type and mutant cell lines, and similar to parent agent TCH-013 which is same as compound taught by Tepe et al. which can be used for treating cancer, and 3) Azevedo et al. teaches that compound 46 (compound in instant claim 8) was able to overcome resistance to competitive inhibitors in the bortezomib resistant cell line BTZ500. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer compound as in instant claim 8 to a patient suffering from sarcoma such as rhabdomyosarcoma with reasonable expectation of success of treating 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound as in instant claim 8 (TCH-165) to a patient suffering from a sarcoma such as histiocytic sarcoma or osteosarcoma because 1) Bersani et al. teaches that proteasome inhibitor bortezomib decreased tumor growth and impaired cells viability, proliferation and angiogenesis in a xenograft model of rhabdomyosarcoma (RMS), 2) Azevedo et al. teaches that potent proteasome inhibitor 46 instant compound in claim 8 (elected species) exhibited excellent cytotoxicity in the THP-1 wild-type and mutant cell lines, and similar to parent agent TCH-013 which is same as compound taught by Tepe et al. which can be used for treating cancer, and 3) Azevedo et al. teaches that compound 46 instant compound in claim 8 (elected species) was able to overcome resistance to competitive inhibitors in the bortezomib resistant cell line BTZ500. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer compound as in instant claim 8 to a patient suffering from sarcoma such as histiocytic sarcoma or osteosarcoma with reasonable expectation of success of treating sarcoma such as histiocytic sarcoma or osteosarcoma, since similar compounds such as TCH-013 taught by Tepe et al. can be used for treating cancer; and since compound 46 (compound in 
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer instant compound as in instant claim 8 (TCH-165) to a dog suffering from a sarcoma such as rhabdomyosarcoma, osteosarcoma with reasonable expectation of success of treating a sarcoma such as rhabdomyosarcoma, osteosarcoma.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above in view of new grounds of rejection necessitated by amendment.

Prior Art made of Record:
WO 2010099445: 

    PNG
    media_image2.png
    100
    152
    media_image2.png
    Greyscale
        

WO 2009048586 same as US 20090156830 used in the above rejection;
 US 20080114015 …. ……encompasses instant compounds, treating cancer taught;  

US 6878735….PTO-1449 01/06/2020
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627